COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Preston Marshall and Rusk Capital Management, L.L.C.

Appellate case number:    01-22-00513-CV

Trial court case number: 2015-35950

Trial court:              11th District Court of Harris County

        Relators, Preston Marshall and Rusk Capital Management, L.L.C., have filed a petition
for a writ of mandamus challenging the trial court’s June 29, 2022 order denying their request to
supersede a portion of the judgment. Relators also have filed an emergency motion for
temporary relief, seeking to “stay enforcement and execution of the entirety of the Court’s May
9, 2022 final judgment” pending appeal. Given that no notice of appeal has been filed in this
Court, relators’ motion is denied.
        The Court requests a response to the petition for writ of mandamus from real parties in
interest. The response if any, is due no later than Monday, August 1, 2022.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss _________
                             Acting individually 


Date: July 12, 2022